SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Rule 13d−101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13-d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13-d-2(a) (Amendment No. 10)* Macquarie Infrastructure Company LLC (Name of Issuer) Limited Liability Company Interests (Title of Class of Securities) 55608B105 (CUSIP Number) Michael Kernan Macquarie Infrastructure Management (USA) Inc. 125 West 55th Street New York, New York, 10019 (212) 231-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copies to: Michelle B. Rutta White & Case LLP 1155 Avenue of the Americas New York, NY 10036 (212) 819-7864 October 9, 2013 (Date of Event which Requires Filing of this Statement) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§. 240.13d−1(e), 240.13d−1(f) or 240.13d−1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Macquarie Infrastructure Management (USA) Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) x (b) o 3 SEC USE ONLY: 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 0 EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.1% 14 TYPE OF REPORTING PERSON (See Instructions) CO Page 3 of 16 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Macquarie Group Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) x (b) o 3 SEC USE ONLY: 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Australia NUMBER OF 7 SOLE VOTING POWER 0 SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 0 EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 2,760,082 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,760,082 (1) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.2% 14 TYPE OF REPORTING PERSON (See Instructions) CO Includes 2,085 LLC interests that are held by Macquarie Private Wealth Inc. (“MPW”), an indirect wholly owned subsidiary of Macquarie Group Limited (“MGL”), the ultimate controlling entity of MPW. These LLC interests are held on behalf of MPW’s clients in managed accounts. Page 4 of 16 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Macquarie Group Services Australia Pty Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) x (b) o 3 SEC USE ONLY: 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Australia NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 0 EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON (See Instructions) CO Page 5 of 16 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Macquarie Private Wealth Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) x (b) o 3 SEC USE ONLY: 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF 7 SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 0 EACH REPORTING PERSON WITH 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 2,085 (2) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% 14 TYPE OF REPORTING PERSON (See Instructions) CO The 2,085 LLC interests listed as having shared dispositive power are held by MPW, an indirect wholly owned subsidiary of MGL, the ultimate controlling entity of MPW. These LLC interests are held on behalf of MPW’s clients in managed accounts. Page 6 of 16 This Amendment No. 10 amends and supplements the information set forth in the Schedule 13D (the “Original Schedule 13D”) previously filed with the Securities and Exchange Commission on July 5, 2007 by Macquarie Infrastructure Management (USA) Inc., a corporation organized under the laws of Delaware (“MIMUSA”) and the Schedule 13D filed on August 17, 2007 by Macquarie Bank Limited, a company formed under the laws of Australia (“MBL”), as amended by the Schedule 13D/A filed on October 12, 2007 by MIMUSA and MBL (“Amendment No. 1”), the Schedule 13D/A filed on December 18, 2007 by MIMUSA, Macquarie Group Limited, a company formed under the laws of Australia (“MGL”) and Macquarie Group Services Australia Pty Limited, a company formed under the laws of Australia (“MGSA”) (“Amendment No. 2”), the Schedule 13D/A filed on June 24, 2010 by MIMUSA, MGL and MGSA (“Amendment No. 3”), the Schedule 13D/A filed on January 18, 2012 by MIMUSA, MGL and MGSA (“Amendment No. 4”),the Schedule 13D/A filed on December 21, 2012 by MIMUSA, MGL, MGSA and Macquarie Private Wealth Inc., a company formed under the laws of Canada (“MPW”) (“Amendment No. 5”), the Schedule 13D/A filed on March 11, 2013 by MIMUSA, MGL, MGSA and MPW (“Amendment No. 6”), the Schedule 13D/A filed on March 21, 2013 by MIMUSA, MGL, MGSA and MPW (“Amendment No. 7”), the Schedule 13D/A filed on May 14, 2013 by MIMUSA, MGL, MGSA and MPW (“Amendment No. 8”), the Schedule 13D/A filed on September 16, 2013 by MIMUSA, MGL, MGSA and MPW (“Amendment No. 9”) and, together with the Original Schedule 13D, Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, Amendment No. 5, Amendment No. 6, Amendment No. 7, Amendment No. 8 and Amendment No. 9, the “Schedule 13D”).Unless indicated otherwise, all items left blank remain unchanged and any items which are reported are deemed to amend and supplement the existing items in the Schedule 13D. Item 5.Interest in Securities of the Issuer (a)– (b) The information required by these paragraphs is set forth in Items 7 through 11 and 13 of each of the cover pages of this Schedule 13D and is incorporated herein by reference.Such information includes 2,760,082LLC Interests and is based on 53,469,nterests outstanding as of October 9, 2013. (c) Since the most recent filing of the Schedule 13D, MIMUSA sold an aggregate of 1,000,000 LLC interests, at a weighted average price of $53.62 per share, in multiple transactions effected pursuant to the 10b5-1 Plan (as described in Amendment No. 9). A schedule of such transactions is attached hereto as Schedule A. On October 17, 2013, MPW sold 250 shares at $54.82 per share. Except as disclosed herein, none of MIMUSA, MGL, MGSA or MPW has effected any transaction in the Issuer’s LLC interests since the most recent filing of the Schedule 13D. (d) Not applicable. (e) Not applicable. Page 7 of 16 Signatures After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this Statement is true, complete and correct. October 24, 2013 MACQUARIE INFRASTRUCTURE MANAGEMENT (USA) INC. By: /s/ James Hooke Name: James Hooke Title: President and Chief Executive Officer Page 8 of 16 After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this Statement is true, complete and correct. October 24, 2013 MACQUARIE GROUP SERVICES AUSTRALIA PTY LIMITED By: /s/ Heidi Mortensen Name: Heidi Mortensen Title: Attorney-in-Fact MACQUARIE GROUP SERVICES AUSTRALIA PTY LIMITED By: /s/ Gus Wong Name: Gus Wong Title: Attorney-in-Fact Page 9 of 16 After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this Statement is true, complete and correct. October 24, 2013 MACQUARIE GROUP LIMITED By: /s/ Heidi Mortensen Name: Heidi Mortensen Title: Attorney-in-Fact MACQUARIE GROUP LIMITED By: /s/ Gus Wong Name: Gus Wong Title: Attorney-in-Fact Page 10 of 16 After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this Statement is true, complete and correct. October 24, 2013 MACQUARIE PRIVATE WEALTH INC. By: /s/ Daniel Bowering Name: Daniel Bowering Title: Chief Compliance Officer Page 11 of 16 SCHEDULE I The name and present principal occupation of each of the executive officers and directors of Macquarie Infrastructure Management (USA) Inc. are set forth below.Unless otherwise noted, each of these persons is an Australian citizen and has as his/her business address 125 West 55th Street, New York, New York, 10019, United States. Name Position with Reporting Person Principal Occupation Country of Citizenship (if not Australia) James Hooke Chief Executive Officer, President and Director Chief Executive Officer of the Issuer Jay Davis Vice President and Director Managing Director, Macquarie Group Limited USA Martin Stanley Director Executive Director, Macquarie Group Limited UK Kathleen Hahn Treasurer Head of Corporate Affairs Group - Americas Amanda Michael Secretary Attorney USA Michael Kernan Assistant Secretary Attorney USA Anna Boniface Assistant Secretary Solicitor (Australia) Page 12 of 16 SCHEDULE II The name and present principal occupation of each of the directors (Board Members) of Macquarie Group Services Australia Pty Limited are set forth below.Unless otherwise noted, each of these persons is an Australian citizen and has as his/her business address No. 1 Martin Place, Sydney, New South Wales 2000, Australia. Board Members Name Principal Occupation Country of citizenship (if not Australia) Lisa Fraser Executive Director Stuart J. Dyson Financial Controller of Macquarie Group Limited Bruce Phipson Executive Director Page 13 of 16 SCHEDULE III The name and present principal occupation of each of the directors (Board Members) of Macquarie Group Limited are set forth below.Unless otherwise noted, each of these persons is an Australian citizen and has as his/her business address No. 1 Martin Place, Sydney, New South Wales 2000, Australia. Board Members Name Principal Occupation Country of citizenship (if not Australia) Michael Coleman Non−executive Director Patricia Cross Non−executive Director Diane J. Grady Non-executive Director Michael John Hawker Non-executive Director Nicholas W. Moore Executive Director Peter M. Kirby Non−executive Director Gary Banks Non−executive Director H. Kevin McCann Non−executive Director John R. Niland Non−executive Director Helen M. Nugent Non−executive Director Peter H. Warne Non−executive Director Page 14 of 16 SCHEDULE IV The name and present principal occupation of each of the directors and executive officers of Macquarie Private Wealth Inc. are set forth below.Unless otherwise noted, each of these persons is a Canadian citizen and has as his/her business address 181 Bay Street, Suite 3200, Toronto, Ontario M5J 2T3 Canada. Board Members Name Principal Occupation Country of citizenship (if not Australia) Earl Evans Chief Executive Officer William Marynissen Director Chris Salapoutis President and Chief Operating Officer Canada Daniel Bowering Chief Compliance Officer Canada Page 15 of 16 SCHEDULE A Trade Date Amount of Shares Sold(1) Weighted Average Price per Share ($) Range of Price ($) 10/1/2013 53.41-54.28 10/2/2013 53.73-54.16 10/3/2013 53.17-53.97 10/4/2013 53.15-54.19 10/7/2013 53.44-54.17 10/8/2013 53.19-54.13 10/9/2013 53.01-53.76 (1) These shares were sold in multiple transactions at the weighted average price per share and price ranges listed above.MIMUSA undertakes to provide to Macquarie Infrastructure Company LLC (“MIC”), any security holder of MIC, or the staff of the Securities and Exchange Commission, upon request, full information regarding the number of shares sold at each separate price within the price ranges set forth herein. Page 16 of 16
